Title: From John Adams to Richard Rush, 15 July 1813
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy July 15 1813

Your favour of June 29th has given me feelings, like those I always enjoyed when writing to your Father
The distinction between a War and a peace party, is a Sophism. There is a Sense in which all Parties and all Men, wish for peace, except perhaps a few military Geniuses, who like Luxembourg have an aversion to planting Cabbages. It is a doubt whether there ever was a popular War. Some of the most prudent Men in France have said to me, that “our American revolutionary War, was the first and the only, popular War that was ever waged by a King of France.” The present War in England is and has been for twenty Years unpopular. If the Nation could have voted as our Nation votes, it the War would have been reprobated every Year. Governments See, and feel necessities, that Nations never See nor feel. But all Governments have some power, and Governments must be Supported, or worse Wars must ensue.
I cannot believe, that this nation believes this War unjust or unnecessary. Examine any one of the Peace Party. Push him home; he will at last Say, England has insulted Us, wronged Us, injured Us: but if We had continued the Taxes, gradually increased our Number of Frigates, fortified our Frontiers &c England would never have dared to insult Us. This War is unnecessary therefore, because our Negligence has brought it, upon Us.
The Conduct of the War, the inattention to the Lakes, the Indiscipline and inexperience, the theoretic Ignorance of our Armies are urged as mathematical demonstrations of the Incapacity of our Government, and its Inadequacy to the Crisis.
The Talents, the Scollarship, the Genius, the Learning of Jefferson and Madison are not disputed; but their total Incapacity for practical Government or War, is unblushingly asserted, and I must Say not much disputed by any Party or Individual here.
In this unhappy State of affairs, it appears to me, that the Health of the President is of great importance. I wish to know his real Situation. His Tryals are enough to destroy a Stronger Frame than his. I believe my Constitution to be Stronger by nature than his: but public Exertions Anxieties and perplexities have more than once, brought me to the brink of the Tomb; in Spight of all the resources of Air, exercise, Diet and medicine than I could obtain.
If Mr Madison Should unfortunately fail Us, Mr Gerry is our Ruler. I know him. I know his Talents. I know his Rectitude. I know his Resolution and Spirit. But I know the load of Passion and Prejudice, and abuse, and misrepresentation he has to Support.
The Lord God, omnipotent reigneth. Let the Earth rejoice.
Had this Nation continued at Peace thirty Year longer, the American Nation would have been as timorous as a Warren of Hares; and might have been decoyed and Slaughtered like Plovers Pidgeons, or Brants, the Silliest of all the Birds of the Air. If I were superstitious, I Should believe that Heaven ordained this War, in mercy to Us, to convince Us of the necessity of a maritime defence, and military Discipline; rather than to punish Us for our past Stupidity and Wickedness; though these have richly deserved it.
I am told an handbill is out, announcing a precipitate retreat of the Russians and Prussians; and Napoleone again tryumphant. It is to no purpose to rejoice at any Victory, gained or Battle lost, in Europe, on any Side. We ought to grieve for Suffering Humanity: but no man can Say what Victory or what defeat has a tendency to relieve it.
Prussian Power, and Prussian Armies, are memorable Examples of the effects of long peace, in this Warring World. 35 Years ago, the very Word Prussia commanded respect in all Europe. Not only Ambassadors and Ministers of State; not only Generals and Armies, but Kings Emperors and Republicks trembled at the Sound. Holland is another instance. But what are Prussian Armies now? mere Cockade and Uniform. What is Holland now? Millionaries, and Beggers.
We must not lament this War. Before Honour is Humility. We must be humbled, (“in dust and Ashes”) before We can be honoured by ourselves or others. Let me not interfere in the Duties of your Station, and believe me, upon Principle and Affection, your Sincere Friend
John Adams